  Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 1 of 15 PageID #:1054




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 WILLIAM BUCK,

 Plaintiff,
                                                Case No. 18-cv-4195
 v.
                                                Judge Mary M. Rowland
 DEBBIE KNAUER, ET AL,

 Defendants.

                    MEMORANDUM OPINION AND ORDER

       Plaintiff William Buck (“Buck”), is an inmate currently incarcerated at Pontiac

Correctional Center. He has brought suit pursuant to 42 U.S.C. § 1983 against

fourteen Defendants: Debbie Knauer, Debra Connors-Johnson (“Connors-Johnson”),

Ghaliah Obaisi as executor for the estate of Dr. Saleh Obaisi, deceased, Randy Pfister,

Dr. Steven Newbold (“Dr. Newbold”), Andrea Rigsby, Doug Stephens, Sandra Funk,

Lidia Lewandoska, Tina Tomaras, Tiffany Utke, Christina Witkowski, Major

Bryzenski, and Wexford Health Sources, Inc. (“Wexford,” together “Defendants”).

Buck alleges that Defendants acted with deliberate indifference towards a serious

medical condition in violation of the Eighth Amendment while he was incarcerated

at Stateville Correctional Center (“Stateville”) and Menard Correctional Center

(“Menard”). Relevant to the current motion, Buck alleges that Wexford and Connors-

Johnson allowed the removal of two of his healthy teeth against medical advice and

without his consent while he was incarcerated at Stateville (Count I), and that

Dr. Newbold failed to provide adequate post-operative dental care after he was



                                                                                     1
  Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 2 of 15 PageID #:1055




transferred to Menard (Count II). Defendants Connors-Johnson, Dr. Newbold, and

Wexford (“Moving Defendants”) request summary judgment asserting Buck failed to

exhaust his administrative remedies. (Dkt. 105). For the reasons stated below, the

Moving Defendants’ motion for summary judgment is granted in part and denied in

part.

                      SUMMARY JUDGMENT STANDARD

        Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to a material fact exists if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “consider[s] all of the evidence in the

record in the light most favorable to the non-moving party.” Skiba v. Ill. Cent. R.R.

Co., 884 F.3d 708, 717 (7th Cir. 2018) (citation and quotation marks omitted). In

ruling on summary judgment, the Court gives the non-moving party “the benefit of

reasonable inferences from the evidence, but not speculative inferences in [its] favor.”

White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (citations omitted). The Court

“must refrain from making credibility determinations or weighing evidence.”

Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 467 (7th Cir. 2020) (citing Anderson,

477 U.S. at 255). “The controlling question is whether a reasonable trier of fact could

find in favor of the non-moving party on the evidence submitted in support of and




                                                                                      2
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 3 of 15 PageID #:1056




opposition to the motion for summary judgment.” White, 829 F.3d at 841 (citations

omitted).

                                        BACKGROUND

        The Court considers the facts in the light most favorable to Buck, the non-

moving party.1 In 2016 Buck was incarcerated at Stateville. (Dkt. 124, ¶ 1). Wexford

had a contract with the state of Illinois to provide medical services at various prisons,

including Stateville. (Dkt. 124, ¶ 3). On September 8, 2016, Buck was seen by

Dr. Mitchell, a dentist at Stateville. (Dkt. 124, ¶ 9). Dr. Mitchell determined that

Buck had two impacted wisdom teeth, which needed to be extracted. Id. Dr. Mitchell

also noted that the decay on those two teeth was beginning to spread to the surfaces

of two adjacent teeth. Id. Buck was referred to Joliet Oral Surgery by Dr. Mitchell for

the extraction. Id. That extraction surgery took place on September 20, 2016, but four

teeth were removed, not two. (Dkt. 124, ¶ 11). Buck did not consent to the removal of

the two teeth that were not impacted, and it does not appear the procedure was

medically necessary in Dr. Mitchell’s professional opinion. (Dkt. 124, ¶ 9).

        Sometime after Buck’s appointment with Dr. Mitchell but before his surgery,

Connors-Johnson, the Medical Records Director at Stateville between 2016 and 2018,

completed a referral approval form for that surgery. Contrary to the doctor’s




1Facts from the parties’ Local Rule 56.1 Statements of Uncontested Material Fact are cited by their
docket number, accompanied by a paragraph number, exhibit number, or page number. Defendants’
L.R. 56.1 Statement of Undisputed Material Facts is at Dkt. 106; Plaintiff’s Response to the
Defendants’ L.R. 56.1 Statement is at Dkt. 124; Plaintiff’s L.R. 56.1 Statement of Additional Facts is
at Dkt. 124; and Defendants’ Response to the Plaintiff’s L.R. 56.1 Statement of Additional Facts is at
Dkt. 133.

                                                                                                    3
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 4 of 15 PageID #:1057




recommendation, the approval form indicated that four teeth, rather than two, should

be extracted. (Dkt. 124, ¶ 10).

        After surgery Buck experienced serious and persistent complications,

including infection, swelling, and pain. (Dkt. 124, ¶ 20). Buck complained to

Dr. Mitchell and requested medical treatment from various Stateville nurses. (Dkt.

124, ¶ 20). His final follow-up appointment with Dr. Mitchell took place on October

24, 2016, when according to Buck he was referred to the oral surgeon for additional

treatment. Id. Dr. Mitchell also placed a medical hold on Buck meant to prevent his

being transferred to another facility. (Dkt. 124, ¶ 20). Despite his medical needs and

the medical hold, two days later on October 26, 2016 Buck was transferred from

Stateville to Menard. (Dkt. 124, ¶ 13). He never received follow-up care from an oral

surgeon. (Dkt. 133, ¶ 7).

        Dr. Newbold, the third Moving Defendant, was employed by Wexford as a

dentist at Menard at this time. (Dkt. 124, ¶ 4). He initially treated Buck for his

ongoing complications by ordering x-rays and prescribing medication, but refused to

send Buck to a specialist. (Dkt. 124, ¶¶ 14, 20). He stopped providing Buck with

treatment after about one week. Id.

        On October 27, 2016, immediately after his transfer to Menard, Buck tied a

bed sheet around his neck and was placed on suicide-watch.2 (Dkt. 133, ¶ 8). Buck

has a history of mental health issues that includes periodic but severe cognitive


2 The parties disagree about whether this was a “suicidal gesture” or a bona fide suicide attempt.
Viewing the facts in the light most favorable to Buck, the Court assumes for purposes of this motion
that it was a suicide attempt.


                                                                                                  4
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 5 of 15 PageID #:1058




impairment, as well as repeated suicide attempts. (Dkt. 133, ¶¶ 2, 3). Over the next

few weeks Buck’s condition fluctuated. He was unresponsive to his medical providers

for days at a time and often refused his medications, but occasionally he responded

when nurses called his name. (Dkt. 133, ¶ 8). Buck was taken off of suicide watch on

December 7, 2016. (Dkt. 133, ¶ 11).

        The next day, December 8, 2016, Buck sent a grievance regarding his dental

care directly to the Illinois Department of Corrections’ Administrative Review Board

(“ARB”).3 (Dkt. 124, ¶ 17). This grievance was received on December 12th and

answered four months later on April 19, 2017. (Dkt. 124, ¶¶ 18, 21). In its response,

the ARB declined to address Buck’s transfer because “[t]ransfers are an

administrative decision.” (Dkt. 124, ¶ 21). The ARB further instructed Buck to

provide a copy of his counselor’s response to the grievance if applicable, as well as the

Warden’s response. (Dkt. 124, ¶ 21). Buck did not respond to the ARB. Id. He filed

the present Complaint on June 15, 2018. (Dkt. 124, ¶ 6).

                                             ANALYSIS

        The Moving Defendants argue that Buck failed to exhaust his administrative

remedies. They first argue that Buck’s grievance was untimely with respect to the

allegations in Count I against Wexford and Connors-Johnson. Since the grievance

was filed more than 60 days after that surgery, and Conners-Johnson was not




3 In summary, his grievance complained that: on September 21, 2016 he wrongly had four teeth
removed rather than two teeth; Johnson “falsely” changed the order to remove four teeth; his mouth
became infected; he was denied medical treatment for the infection; he was transferred from Stateville
to Menard despite a medical hold; and he was denied treatment when he arrived in Menard. (Dkt. 124,
¶ 20).

                                                                                                    5
  Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 6 of 15 PageID #:1059




involved in any conduct post-surgery, they ask the Court to grant summary judgment

on Count I. Moving Defendants next the argue that Buck’s grievance was insufficient

with respect to Wexford because it didn’t allege a corporate policy in Count I. Finally,

the Moving Defendants argue that Buck failed to exhaust his administrative

remedies when grieving both Dr. Newbold’s and Wexford’s post-operative treatment

at Menard (as alleged in Count II), because he sent his grievance directly to the ARB

rather than the Menard administration.

      The Prison Litigation Reform Act (“PLRA”) requires that an inmate filing suit

pursuant to § 1983 first exhaust available administrative remedies. See 42 U.S.C.

§ 1997e(a). In order to exhaust his remedies, an inmate must “file a timely grievance

utilizing the procedures and rules of the state’s prison grievance process.” Maddox v.

Love, 655 F.3d 709, 720 (7th Cir. 2011). That grievance process is laid out in the

Illinois Administrative Code. Grievances are intended to “[allow prisons] to address

complaints about the program it administers before being subjected to suit, [reduce]

litigation to the extent complaints are satisfactorily resolved, and [improve] litigation

that does occur by leading to the preparation of a useful record.” Id. at 721 (citation

omitted). Exhaustion of administrative remedies “is an affirmative defense,” so the

Moving Defendants bear the burden of proof. Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006).

I. Count I: Timeliness of Grievance

      Connors-Johnson and Wexford argue they are entitled to summary judgment

with respect to Count I, which alleges the nonconsensual and unnecessary extraction



                                                                                       6
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 7 of 15 PageID #:1060




of two teeth. Any conduct attributable to Connors-Johnson or her employer, Wexford,

at Stateville prison took place prior to Buck’s extraction surgery on September 20,

2016. Because this was more than 60 days before Buck filed his grievance on

December 8, 2016, Defendants argue that this grievance was not timely. See 20 Ill.

Admin. Code. § 504.810(a).

        Assuming without deciding that Buck was required to file a grievance and that

his 60 days began to run on September 20, 2016,4 the Court finds that any

untimeliness is excused by his mental health condition, suicide attempt, lack of

responsiveness, and restrictive living conditions while on suicide watch. After his

suicide attempt Buck was kept in a cell that contained only a smock and a suicide

blanket. (Dkt. 106, Ex. D, 21–28). He testified in his deposition that he was hearing

voices and “out of his mind.” (Dkt. 106, Ex. D, 132). He often failed to take his

medications because he could not eat due to the pain he was experiencing. Id. at 136.

Given these circumstances, the Court finds the grievance process was not available

to Buck.5 See Weiss v. Barribeau, 853 F.3d 873, 874–75 (7th Cir. 2017) (administrative

remedies were not available to an inmate who was “grappling with a serious mental


4 Buck argues he was not required to file a grievance because his teeth could not be replaced, and
therefore no remedy was available. See White v. Bukowski, 800 F.3d 392, 394–96 (7th Cir. 2015)
(inmate not required to file grievance about lack of prenatal care for her unborn child after its birth
because “if one has no remedy, one has no duty to exhaust remedies”); Vela v. Indiana Dep’t of Corrs.,
No. 16-CV-51, 2018 WL 992664, at *4 (N.D. Ind. Feb. 20, 2018) (inmate not required to grieve flawed
medical treatment because “by the time the plaintiff had reason to be concerned about the care he was
receiving, permanent damage had occurred”); Adams v. Wexford Health Sources, Inc., No. 15-CV-604-
NJR-DGW, 2018 WL 4680728, at *7 (S.D. Ill. Sept. 28, 2018) (“grievance would have been ‘merely
academic and could not provide a remedy’ as the damage to [inmate’s] urethra, ureters, and kidneys
was already done and no grievance could undo it”). While these cases are distinguishable, the Court
declines to address this argument.

5The Court need not address Buck’s argument that his filing was excusable for “good cause.” Ill.
Admin. Code § 504.810(a) (2003).

                                                                                                     7
  Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 8 of 15 PageID #:1061




illness during the time he was supposed to be exhausting his administrative

remedies”). If administrative remedies are not available to an inmate like Buck, then

that inmate is not required to exhaust them. See Hernandez v. Dart, 814 F.3d 836,

842 (7th Cir. 2016) (administrative remedies not available to inmate while he was

hospitalized because he was shackled and not provided with a handbook describing

grievance procedures). In Adams v. Wexford Health Sources, Inc., No. 15-CV-604,

2018 WL 4680728, at *3 (S.D. Ill. Sept. 28, 2018), the court determined that the

“remedy is not ‘available’ within the meaning of the PLRA” to a mentally ill inmate

who was unable to access the grievance procedure because he was confined to the

facility’s healthcare unit and did not have the “mental or physical wherewithal to

understand and articulate all of the problems with his medical treatment in a

grievance, let alone to follow the grievance process to completion”. The same is true

here.

        Furthermore, courts have found that the grievance procedure was not

available even when it was unavailable for only part of the filing period, provided the

inmate did not know at the outset that the administrative remedy will become

unavailable. See Kendrick v. Limburg, No. 17-CV-3000, 2019 WL 1330382, at *6 (S.D.

Ind. Mar. 25, 2019) (administrative remedies unavailable to inmate who was in

administrative lock-down for the last six days of a seven-day grievance filing period)

(citing White v. Bukowski, 800 F.3d 392, 396 (7th Cir. 2015) (administrative remedies

unavailable to inmate who did not file a grievance in the first eleven days after she

was denied care, because the prison did not have a grievance filing deadline and she



                                                                                     8
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 9 of 15 PageID #:1062




was not told that she would be transferred to another facility before she could file her

grievance)).

        The grievance procedure was unavailable to Buck for 25 days, nearly half of

his 60-day filing period, through no fault of his own. He did not realize at the

beginning of the filing period that he would become mentally and physically

incapacitated. He promptly filed a grievance just one day after his suicide watch was

lifted. Therefore, the Court finds that he has exhausted his administrative remedies

with respect to Count I.

II. Count I: Wexford’s Policies

        The Defendants next argue both that Buck’s grievance does not describe a

policy attributable to Wexford, only the conduct of a Wexford employee, and that

Count I of Buck’s Complaint does not describe such a policy. The Court considers only

the exhaustion argument and looks to the grievance.6

        It is well-settled that an inmate does not need to name Wexford in order to

exhaust administrative remedies against it. See Nicholl v. Wexford Health Care

Sources, Inc., No. 16-CV-50151, 2019 WL 4894566, at *2 (N.D. Ill. Oct. 4, 2019)

(grievances that “do not specifically mention Wexford and do not detail problems with

its policies or practices” nevertheless satisfy exhaustion requirement because they

“put administrators on notice of the alleged problem with a fair opportunity to

respond”); Orozco v. Wexford Health Sources, Inc., No. 16-CV-995, 2018 WL 306923,



6 The argument that “no policy is implicated in Count I of Plaintiff’s Second Amended Complaint”
might have been raised in a motion to dismiss (it is too late for that) and might be raised in a motion
for summary judgment (if appropriate), but not during briefing on exhaustion.

                                                                                                     9
 Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 10 of 15 PageID #:1063




at *4 (S.D. Ill. Jan. 5, 2018) (finding that Plaintiff who did not name Wexford in his

grievance exhausted administrative remedies against Wexford because “[w]here the

plaintiff is claiming a broad denial of proper treatment by the health care unit as a

whole, he will not be found at fault for failing to name Wexford itself.”); Williams v.

Carter, 2012 WL 4815476, at *2 (N.D. Ill. 2012) (denying motion to dismiss “on the

grounds of non-exhaustion” despite “plaintiff’s failure to expressly name Wexford in

his grievances”).

      Wexford attempts to distinguish these cases because Buck’s grievance, as

relayed in Count I, alleges Johnson “allegedly alter[ed] a form, a singular even which

is administrative—not medical in nature.” (Dkt. 134 at 11). Wexford relies on Nally

v. Obaisi. No. 17-CV-2902, 2019 WL 6527953, at *3 (N.D. Ill. Dec. 4, 2019), in which

the court found that the grievance “did not alert prison officials to a particular policy

problem or invite them to take corrective action.” However, the grievance in that case

contained the non-sequitur that the plaintiff had “expressed [his] injuries to Dr. Davis

and received medical care for [the] injuries; change in policies/procedures treatment

for an injury to [his] knee, as well as an injection and a pill to help manage the pain.”

(emphasis added). Id. Unlike the plaintiff in Nally, Buck’s grievance put the

authorities on notice that medical recommendations were allegedly being overwritten

by administrative personnel. This raises concerns about Wexford’s policies and

practices. Whether Buck can establish this was a wide-spread practice is a matter for

another day, but he did not fail to exhaust the available administrative procedures.




                                                                                      10
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 11 of 15 PageID #:1064




        Buck properly exhausted his administrative remedies before bringing Count I

against Wexford, and summary judgment as to Count I is denied.

III. Count II: Grievance Procedure

        Finally, the Moving Defendants argue that Wexford and Dr. Newbold are

entitled to summary judgment on Count II because Buck filed the grievance

regarding his medical treatment at Menard with the wrong authorities, failing to

exhaust his administrative remedies. In order to exhaust his administrative

remedies, Buck was required to file his grievance in the manner prescribed by the

prison administration and the Illinois Administrative Code. Maddox v. Love, 655

F.3d 709, 720 (7th Cir. 2011). Ordinarily, grievances about the facility where an

inmate resides must first be filed with a prison counselor, then passed along to the

Warden. 20 Ill. Admin. Code § 504.810(a) (2003) (inmates “shall first attempt to

resolve incidents, problems, or complaints other than complaints concerning

disciplinary proceedings through his or her counselor” though inmates “may request

a grievance be handled on an emergency basis by forwarding the grievance directly

to [the warden]”). Only after the Warden has responded to a grievance pertaining to

his or her facility can it be appealed to the ARB. Id. at § 504.850. However, inmates

“shall submit grievances directly to the Administrative Review Board when grieving

[. . .] [o]ther issues except personal property issues that pertain to a facility other

than the facility where the offender is currently assigned.” Id. at § 504.870(a)(4).7


7 The parties agree that the governing statute was enacted in 2003. 20 Ill. Admin. Code § 504.870(a)(4)
(2003). The current version of that statute provides that the ARB is the first to review grievances about
“[o]ther issues that pertain to a facility other than the facility where the offender is currently assigned,


                                                                                                         11
    Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 12 of 15 PageID #:1065




        While incarcerated at Menard, Buck filed one grievance describing the

extraction that took place while he was at Stateville, the denial of post-operative care

at Stateville, and the denial of care at Menard. Rather than deliver that grievance to

his counselor at Menard, Buck mailed it directly to the ARB. (Dkt 133, ¶ 14). The

question, then, is whether Buck was required to file one grievance with Menard and

a separate grievance with the ARB, or was permitted to file a single grievance with

the ARB.8

        Neither party has presented the Court with judicial decisions interpreting the

Illinois Administrative Code under these circumstances, so this Court looks to the

text of that statute. Both § 504.810(a) and § 504.870(a) prescribe mandatory

procedures. The first says inmates “shall” file grievances with their counselors, and

the second says inmates “shall” file grievances pertaining to other facilities directly

to the ARB. Indeed, Buck aptly points out that courts have faulted inmates for failing

to grieve directly to the ARB when their grievance concerned a facility other than the

one where they were housed. See, e.g., Lang Vo Tran v. Ill. Dep’t of Corrs., No. 9-CV-

302, 2011 WL 816630, at *7 (S.D. Ill. Mar. 1, 2011) (finding plaintiff failed to exhaust

his administrative remedies because he brought a grievance about his treatment at

a previous facility to counselors at his current facility not to the ARB).




excluding personal property and medical issues.” Ill. Admin. Code 20, § 504.870 (2017) (emphasis
added).

8 Dr. Newbold and Wexford do not dispute that Buck properly grieved his treatment at Stateville
(contained in Counts I and II) directly to the ARB since he was housed at Menard at the time.

                                                                                             12
 Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 13 of 15 PageID #:1066




       The Court finds that the mandatory language contained in § 504.810(a) and

§504.870(a) required Buck to submit two separate grievances, one to the ARB raising

issues that took place at Stateville and during the transfer between Stateville and

Menard, and a second grievance to the Menard prison administration describing the

denial of post-operative care and the failure to reschedule his missed follow-up

appointment.

       The Court acknowledges this presents a challenge to Mr. Buck, who suffers

from mental and physical ailments. But “[s]ubstantial compliance with the rules is

not enough.” Salley v. Parker, No. 18-CV-5700, 2020 WL 4736412, at *8 (N.D. Ill. Aug.

14, 2020) (citing Lewis v. Washington, 300 F.3d 829, 833–34 (7th Cir. 2002)). And

Buck’s circumstances are a case-study demonstrating the importance of a strict

exhaustion requirement. Neither Buck’s counselors at Menard nor the facility’s

Warden were formally alerted to the fact that Dr. Newbold and Wexford were

allegedly denying him post-operative care. Had they been alerted through the

grievance process, they would have had the opportunity to ensure Buck got the care

he needed. Furthermore, Buck testified that he was very familiar with the grievance

process and had filed numerous grievances with counselors in the past. (Dkt. 133, ¶

14).

       Plaintiff argues Buck was required to submit his grievance to the ARB because

the “key issue raised by the grievance” involved the “resolution of conflicting medical

judgments from doctors at two different facilities.” (Dkt. 123, 10). Plaintiff cites no

authority for this proposition, and the Court does not regard conflicting medical



                                                                                    13
 Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 14 of 15 PageID #:1067




opinions as the key issue in his grievance. Rather, Buck complained of inadequate

care and the ongoing denial of care.

      Plaintiff also argues he was not required to do more to exhaust his remedies

because the ARB responded by requesting that he “provide a copy of [his] [. . .]

counselor’s response, if applicable [and the] Chief Administrative Officer’s response.”

(Dkt. 106, Ex. B). Those documents did not exist because Buck had not filed the

grievance at Menard and had not received a response from his counselor or the

Warden. Buck relies on Salley v. Parker, No. 18-CV-5700, 2020 WL 4736412, at *12

(N.D. Ill. Aug. 14, 2020), in which the ARB responded to a grievance about an issue

that took place at another facility by asking the grievant to provide a non-existent

response from his counselor, but did not explain what to do if that document did not

exist. The Salley court determined in those circumstances the inmate had exhausted

his administrative remedies. However, in Salley the inmate reached an

administrative dead-end after properly filing a grievance about a different facility

directly with the ARB. As to his complaints regarding Menard, Buck reached an

administrative dead-end because he improperly filed a grievance directly with the

ARB. Had he filed a grievance with the Menard administration, he would have had

the documents the ARB requested. This is not a situation in which the grievance

procedure was so opaque as to be unavailable. See Reid v. Balota, 962 F.3d 325, 330–

31 (7th Cir. 2020) (grievance process was unavailable where ARB denied an appeal

for lack of documentation but did not indicate that inmate should resubmit with

documentation). Buck failed to exhaust his claims against Dr. Newbold.



                                                                                    14
 Case: 1:18-cv-04195 Document #: 139 Filed: 03/02/21 Page 15 of 15 PageID #:1068




                                 CONCLUSION

      For the stated reasons, Defendants’ motion for summary judgment (Dkt. 105)

is granted in part and denied in part. The Court denies summary judgment as to

Count I. The Court grants summary judgment to Dr. Newbold. Dr. Newbold is

dismissed from the suit with prejudice. The Court also grants Wexford summary

judgment as to Count II, limited to the allegations in Count II pertaining to Menard

and Dr. Newbold’s conduct. This decision does not impact the remaining defendants

in Count II or the remaining claims against Wexford contained in Count II. (Dkt. 58

at ¶ 107).




                                           E N T E R:


 Dated: March 2, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                                                                 15
